t c memo united_states tax_court jack m and aimee j mezrah petitioners v commissioner of internal revenue respondent docket no filed date mitchell i horowitz for petitioner stephen r takeuchi for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency in tax for petitioners’ taxable_year of dollar_figure and a sec_6662 penalty of dollar_figure after concessions the issues we must decide are whether petitioners properly elected to exclude pursuant to sec_108 dollar_figure in cancellation_of_indebtedness_income as a distributive_share of the partnership capital concepts properties 84-a if not whether petitioners should be permitted pursuant to sec_301_9100-3 proced admin regs to make a late sec_108 election for their taxable_year and whether petitioners are liable for a sec_6662 penalty for taxable_year unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated in this opinion by reference and are found as facts in the instant case at the time of filing the petition petitioners resided in florida petitioner husband dr jack m mezrah dr mezrah is a physician specializing in obstetrics and gynecology during taxable_year dr mezrah practiced gynecology dr mezrah’s average workday included surgeries office work and hospital rounds dr mezrah’s education did not include any course work in either accounting or tax during taxable_year petitioner wife mrs aimee j mezrah mrs mezrah was employed as a travel agent mrs mezrah holds a degree in education and taught school for years mrs mezrah’s education does not include any course work in either accounting or tax mrs mezrah was not involved in handling the family finances rather mrs mezrah left the responsibility of family investments to dr mezrah dr mezrah relied on the investment and tax_advice of his accountant elliot buchman mr buchman dr mezrah referred his financial paperwork to mr buchman during petitioners purchased for dollar_figure a percent interest in profits losses and capital of capital concepts properties 84-a capcon 84-a a texas limited_partnership petitioners did not make any additional investments in capcon 84-a capcon 84-a was a limited_partner in anaheim hotel partnership ahp a texas general_partnership capcon a held a 100-percent profits and loss interest and a 10-percent capital interest in ahp sun cal investments no ltd sci2 a texas limited_partnership of which may cal properties inc may cal a california corporation was the general_partner owned the other 90-percent capital interest in ahp during ahp purchased the anaheim hilton towers hotel and the adjoining parking garage structure the hotel ahp used the hotel in the trade_or_business of offering hotel-related services the hotel was subject_to several mortgages and to long-term ground leases on the underlying real_estate which was held by third parties during ahp sold dollar_figure percent of its interest in the hotel leaving it with a 93-percent interest in the hotel in anticipation of a debt restructuring on the debt secured_by the hotel in ahp converted from a texas general_partnership to a california limited_partnership because of the hotel debt restructuring ahp reported on its form_1065 u s partnership return of income as a separately_stated_item cancellation_of_indebtedness_income of dollar_figure additionally percent of that dollar_figure was reported on the schedule_k-1 partner’s share of income deductions credits etc issued to capcon 84-a on its form_1065 capcon 84-a included that cancellation_of_indebtedness_income as a separately_stated_item capcon 84-a allocated that income among its partners including petitioners cancellation_of_indebtedness_income of dollar_figure flowed through to petitioners as partners in a double-tiered partnership on date richard a callaghan general_partner of capcon 84-a corresponded with all capcon 84-a partners to inform them of the immediate need for additional capital investments of dollar_figure million in addition to other tax implications the correspondence indicated that petitioners would be forced to recapture their entire negative capital_account of dollar_figure in on their joint income_tax return petitioners excluded dollar_figure from their income and failed to file with the return the required form_982 reduction of tax_attributes due to discharge_of_indebtedness instead petitioners filed with their joint return form_8082 notice of inconsistent treatment or amended_return administrative adjustment requirement aar in which they excluded the dollar_figure from income and reported income on form_8082 petitioners stated the k-1 of the partnership above reflected forgiveness of debt according to the records of the taxpayer this debt was the debt of the seller and should have reduced the carrying value of the asset under sec_108 and not have been reflected as income in addition it is believed that this debt was never included as part of the qualified_debt nad sic therefore would have no effect on this taxpayer’s return because petitioners were unsure of their basis in capcon 84-a they did not reduce their basis in any property petitioners timely filed their joint income_tax return during early internal_revenue_service irs agent ellen loeb agent loeb commenced an audit of petitioners’ income_tax return mr buchman sent agent loeb a power_of_attorney form and represented petitioners during an audit for petitioners’ taxable_year agent loeb conducted research and concluded that the sec_108 exclusion_from_gross_income for qualified_property business indebtedness applied under such circumstances however agent loeb also concluded in error that the partnership capcon 84-a as opposed to the partner ie petitioners should have made the sec_108 election on date agent loeb prepared and issued her revenue agent’s report rar in which she stated that the partners of capcon 84-a do not make the election to exclude the income on date respondent issued to petitioners a notice_of_deficiency determining a deficiency for petitioners’ taxable_year of dollar_figure and a sec_6662 penalty of dollar_figure the parties have stipulated that on the basis of information supplied to respondent between july and october if petitioners had reduced their capcon 84-a partnership basis to the extent of any flowthrough interest in qualified_real_property or their basis in other qualified_real_property interests petitioners would have been entitled to make a timely sec_108 election and a sec_1017 reduction in basis of the partner’s proportionate interest in depreciable_property held by that partnership sec_1017 additionally the parties have stipulated that if petitioners had timely made the election they could have excluded dollar_figure in cancellation_of_indebtedness_income from their income for taxable_year during petitioners requested a private_letter_ruling seeking relief under sec_301_9100-3 proced admin regs section relief on date respondent issued priv ltr rul in which respondent denied petitioners’ section relief request on the grounds that the irs was prejudiced because petitioners took depreciation_deductions beyond their exhaustible partnership basis for taxable years closed by expiration of the limitations periods for assessments opinion petitioners do not dispute that they did not timely elect to exclude the relief of indebtedness income in issue pursuant to sec_108 petitioners did not properly file form sec_108 income_from_discharge_of_indebtedness a exclusion_from_gross_income -- in general -gross income does not include any amount which but for this subsection would be includable in gross_income by reason of the discharge in whole or in part of indebtedness_of_the_taxpayer if-- a the discharge occurs in a title_11_case or is insolvent b the discharge occurs when the taxpayer c the indebtedness discharged is qualified_farm_indebtedness or c_corporation the indebtedness discharged is d in the case of a taxpayer other than a qualified_real_property_business_indebtedness continued with their return instead petitioners incorrectly filed form_8082 disclosing inconsistent treatment of the cancellation_of_indebtedness_income petitioners do not now continued c treatment of discharge of qualified_real_property_business_indebtedness -- basis_reduction -- a in general --the amount excluded from gross_income under subparagraph d of subsection a shall be applied to reduce the basis of the depreciable real_property of the taxpayer b cross reference -for provisions making the reduction described in subparagraph a see sec_1017 qualified_real_property_business_indebtedness --the term qualified_real_property_business_indebtedness means indebtedness which-- a was incurred or assumed by the taxpayer in connection with real_property used in a trade_or_business and is secured_by such real_property b was incurred or assumed before date or if incurred or assumed on or after such date is qualified_acquisition_indebtedness and c with respect to which such taxpayer makes an election to have this paragraph apply indebtedness under subparagraph b shall include indebtedness resulting from the refinancing of indebtedness under subparagraph b or this sentence but only to the extent it does not exceed the amount of the indebtedness being refinanced argue that they properly followed the procedure under sec_1_108_c_-1t temporary income_tax regs fed reg date for excluding income rather petitioners contend that they should be granted section relief in order to file a late sec_108 election for their taxable_year they note that they are willing to refund any benefit they received during the closed years from depreciation_deductions taken beyond their partnership basis as it should have been reduced under sec_1017 2in order to exclude cancellation_of_indebtedness_income and make a sec_108 election and an accompanying sec_1017 basis_reduction sec_1_108_c_-1t temporary income_tax regs fed reg date requires taxpayers to file form_982 reduction of tax_attributes due to discharge_of_indebtedness with their tax_return or amended tax_return for the relevant taxable_year 3at the time that petitioners filed their return for sec_1_108_c_-1t temporary income_tax regs supra was in effect if the taxpayer establishes reasonable_cause for failure to make the election on the original return sec_1_108_c_-1t temporary income_tax regs supra promulgated in explicitly permits an election to be made on an amended_return by means of a claim for credit or refund the final_regulation sec_1 c -1 income_tax regs was made retroactively effective as of date and does not include a reasonable_cause exception for amended returns by means of a claim for credit or refund instead the taxpayer must request under sec_301_9100-3t temporary proced admin regs fed reg date the commissioner’s consent to file a late election on a timely-filed return for the year in which cancellation_of_indebtedness_income is realized t d 1997_1_cb_12 in the instant case the final_regulation controls however petitioners concede that they failed to comply with the temporary_regulation the more lenient of the two regulations we consider below whether petitioners are entitled to relief under sec_301_9100-3 proced admin regs sec_108 and c generally allows a taxpayer to avoid reporting income generated from discharge of qualified_real_property_business_indebtedness and instead pursuant to sec_1017 reduce their basis of the partner’s proportionate interest in depreciable_property held by the partnership sec_1017 as noted above the parties have stipulated that if petitioners had duly and timely made a sec_108 election and actually reduced their basis according to sec_1017 they would have qualified to exclude the dollar_figure in cancellation_of_indebtedness_income for their taxable_year petitioners do not now contend that they properly elected to exclude such income under sec_108 accordingly we decide whether petitioners should be allowed the benefit of section relief to extend the time to make the sec_108 election we have previously ruled on the availability of section relief as it pertained to the mark-to-market method_of_accounting under sec_475 see 126_tc_279 sec_301_9100-3 proced admin regs provide sec_4if petitioners were allowed to make a sec_108 election and a concomitant sec_1017 reduction in basis of the partner’s proportionate interest in depreciable_property held by that partnership the partnership correspondingly must reduce the partnership’s basis in depreciable_property with respect to such partner sec_108 5subsequently in knish v commissioner tcmemo_2006_268 we found that sec relief was unavailable under the facts of the case because the taxpayers used hindsight to make the mark-to-market_election when it was most advantageous that the commissioner must grant relief if the taxpayer provides evidence establishing to the commissioner’s satisfaction that two conditions are satisfied the taxpayer acted reasonably and in good_faith and the interests of the government will not be prejudiced by granting relief in priv ltr rul issued to petitioners with respect to the instant case respondent ruled that petitioners must be denied section relief because the interests of the government are deemed prejudiced pursuant to sec_301 c proced admin regs which provides in pertinent part as follows c prejudice to the interests of the government-- in general the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief this paragraph c provides the standards the commissioner will use to determine when the interests of the government will be prejudiced i lower tax_liability the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money similarly if the tax consequences of more than one taxpayer are affected by the election the government’s interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made ii closed years the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory elections should have been made or any taxable years that would have been affected by the election had it been made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section the irs may condition a grant of relief on the taxpayer providing the irs with a statement from an independent auditor other than an auditor providing an affidavit pursuant to paragraph e of this section certifying that the interests of the government are not prejudiced under the standards set forth in paragraph c i of this section in denying petitioners’ request for section relief respondent ruled in priv ltr rul as follows in this case the government would be prejudiced under sec_301_9100-3 if we were to grant relief to file a late election because you would have a lower tax_liability in the aggregate for all years affected by the election than you would have had if the election had been made timely you filed returns for taxable_year and all subsequent years taking depreciation_deductions on property the basis of which should have been exhausted had you timely made a sec_108 election taxable years are now closed granting relief would permit you to exclude cancellation_of_indebtedness_income in however due to the expiration of the period of limitations the irs cannot reduce or eliminate the depreciation_deductions taken in years thus you would have a lower tax_liability in the aggregate for all taxable years affected by the election than if you had made a timely election sec_301_9100-3 contemplates that the interests of the government might not be prejudiced where closed years are involved however those situations would appear to be where the amount of the tax the taxpayers would pay if relief were granted to make a late election would be the same as if the election were made timely that is not the case here the interests of the government would be prejudiced because your depreciation_deductions for the closed years taxable years are higher than they would have been if you had made a timely election and reduced your basis as required by sec_108 thus you do not qualify for relief under sec_301_9100-3 based on the above analysis it is not necessary to address whether you would fail or meet the other tests to qualify for relief under sec_301_9100-3 as noted above petitioners counter respondent’s prejudice argument by offering to refund any benefit they may have received during the closed years from depreciation_deductions beyond exhaustible basis while petitioners’ offer may be a possible avenue of settling the instant case with respondent we are without jurisdiction over petitioners’ closed taxable years the only taxable_year over which we have jurisdiction is the year to which the notice_of_deficiency pertains ie petitioners have failed to show that they did not receive the benefit of depreciation_deductions in excess of the deductions that they would have had if they had properly elected to exclude the income under sec_108 and concomitantly reduced their basis under sec_1017 allowing petitioners to make a late sec_108 election now would lead to a lower tax_liability for all tax years affected by the election and result in prejudice to the interests of the government consequently we hold that respondent would be prejudiced under sec_301_9100-3 proced admin regs if we were to allow petitioners to elect to exclude the cancellation_of_indebtedness_income for taxable_year because petitioners fail to satisfy the second of the two conditions of sec_301_9100-3 proced admin regs we do not need to address the first condition of that provision ie whether petitioners acted reasonably and in good_faith we conclude that petitioners are not entitled to section relief to make a late sec_108 election we next consider whether petitioners are liable for the accuracy-related_penalty under sec_6662 respondent determined that petitioners were liable for an accuracy-related_penalty for of dollar_figure pursuant to rule a the taxpayer generally bears the burden_of_proof sec_7491 provides an exception to rule a and places the burden of production on the commissioner to show that penalties are appropriate 116_tc_438 however as the examination of the instant case began before the effective date of sec_7491 date sec_7491 does not apply see internal_revenue_service restructuring and reform act of publaw_105_206 sec 112_stat_726 respondent asserts that petitioners bear the burden of production and the burden of persuasion on the penalty issues and petitioners do not assert otherwise respondent determined that petitioners are liable for the accuracy-related_penalty for negligence or disregard of rules or regulations and or a substantial_understatement_of_income_tax under sec_6662 for pursuant to sec_6662 a taxpayer may be liable for a penalty of percent of the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the internal_revenue_code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 affd 925_f2d_348 9th cir 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 sec_6664 provides that a penalty shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position with respect to that portion and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith within the meaning of sec_6664 is made on a case-by-case basis taking into account all of the pertinent facts and circumstances sec_1 b income_tax regs the first ground for the sec_6662 penalty relates to petitioners’ partnership_interest in capital concepts 82-i capcon 82-i for petitioners’ taxable_year the parties stipulated the inclusion of dollar_figure as additional passive_income from capcon 82-i less reductions for suspended losses of dollar_figure from and dollar_figure from petitioners argue that during dr mezrah made a gift of the entire capcon 82-i partnership_interest to mr buchman’s son todd buchman however petitioners stipulated the inclusion of the aforementioned passive_income from capcon 82-i for the taxable_year which stands in contrast to dr mezrah’s and mr buchman’s testimony at trial that petitioners intended to transfer ownership of their capcon 82-i partnership_interest to todd buchman in petitioners have failed to explain this discrepancy consequently we conclude that petitioners have failed to carry their burden of showing that they acted reasonably and in good_faith in their failure to include the passive_income from their capcon 82-i partnership 6capcon 82-i is distinct from capcon 84-a the partnership discussed above in relation to petitioners’ claim for sec relief interest on their return for taxable_year accordingly we hold that petitioners are liable for the penalty pursuant to sec_6662 for negligence the second ground for the sec_6662 penalty relates to petitioners’ misclassification of passive_activity_losses as ordinary losses that allegedly pertain to nonpassive activities respondent contends that petitioners misclassified three separate passive activities as ordinary losses petitioners contend that they should not be liable for such penalties because they relied on professional advice in order for a taxpayer’s reliance on professional advice to constitute reasonable_cause to negate a sec_6662 accuracy-related_penalty the taxpayer must show that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment thrane v commissioner tcmemo_2006_269 mr buchman has served as petitioners’ certified_public_accountant since or petitioners argue that they lack accounting backgrounds and that the classification of losses was a highly technical matter petitioners have persuaded us on the basis of the record that they relied in good_faith on their accountant to accurately report the losses see 111_tc_215 accordingly we hold that petitioners have carried their burden regarding their good_faith reliance on their accountant and are not liable for the accuracy-related_penalties stemming from the mischaracterization of their passive_activity_losses we have considered the parties’ remaining arguments and conclude that the arguments are either without merit or unnecessary to reach to reflect the foregoing decision will be entered under rule
